Notice of Pre-AIA  or AIA  Status
                                                                
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 3/18/2022 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-17 & 19-21 has been withdrawn. Claims 1-17 & 19-21 have been allowed.
The independent claims 1,19 and 20 are related to prior arts: US 20170109907 A1; Hamedani; Mohammad Sadoghi (hereinafter Ham) in view of US 20150379409 A1; HU; Bo et al. (hereinafter Hu), US 20180131716 A1 Chantz; Hyman D. (hereinafter Chantz) and US 20070195728 A1; Chen; Shiwen et al. (hereinafter Chen). Hamedani teaches an input graph is decomposed into a graph topology component and a graph properties component. A matrix representation is generated for each of the graph topology component and the graph properties component. Each of the graph topology matrix representation and graph properties matrix representation are partitioned into one or more sub-matrices.Hu teaches a system to automate integration of non-conceptual data items into a data graph, the graph including graph nodes and graph edges, the computing apparatus comprising: a data storage system configured to store, as a node, a behavior handler to update the data graph in response to an occurrence of a specified trigger event, the node representing the behavior handler being stored in association with the non-conceptual data item. Chantz teaches a local segment analysis and security (LSAS) engine, associated with a segment of a distributed computing system, is configured based on the attack profile data structure. The LSAS engine determines a security response action to implement based on the attack profile data structure and transmits a control message to at least one computing resource to implement the determined security response action in response to detecting the computer attack. Chen teaches a method is provided for mobile wireless ad hoc network, where network nodes using the same routing protocol are uniformly sharing a single contention channel. The network nodes are able to dynamically switch roles according to surrounding network environment so that routing functions can be either activated or de-activated in order to improve routing efficiency and increase network capacity by reducing unnecessary routing overhead.						While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The independent claim contains the unique concept of representing network infrastructure in a graphical manner, then performing a unique triggering pattern matching detection on said graphical representation and finally selecting a special function out of a plurality of special functions based on the unique pattern matching detection.  This unique step in combination with the surrounding language helps give the claim novelty. 	
	All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/           Examiner, Art Unit 2165      

/William B Partridge/           Primary Examiner, Art Unit 2183